Title: To George Washington from a Board of General Officers, 7 August 1777
From: Board of General Officers
To: Washington, George



Camp [Smith’s Folly, Pa.] Augt 7 1777

We the Subscriber beg leave to represent to your Excellency that all Regimental Officers conceive themselves greatly oppress’d by a Resolve of Congress which obliges them to draw their Provision with the men. The Resolve deprives them of the few conveniences which might be had without any disadvantage to the Publick from the Commissaries Store besides it oppresses the men, the officers picking out all the best bits for their own consumption.
We cannot conceive the little inconvenience the Commissary will be subject to in opening Mess accounts is a Sufficient reason for depriving the Officers the advantage and comforts that may be had from the Commissaries Store when at liberty to draw as their necessaties may require.
We beg your Excellency to recommend a repeal of that Resolve of Congress and direct the Regiments to form themselves into Messes—no one Regiment to consist of more than twelve & as many less as the Regiment can render convenient and that each Mess be at liberty to draw at all time such Articles from the Commissaries Store, as are provided for the Use of the Army and that every thing so drawn be charged to the head of the Mess. The Mess accounts to be settled once a month and the ballance to be paid either from the Commissary to the Mess or the Mess to the Commissary as appears due upon ballancing the Ration accounts.
We also beg leave to acquaint your Excellency that there is a general complaint for want of a settlement of the back Rations.

Nath. Greene M. G. President

